NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 15 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RONALD LIVINGSTON,                              No. 21-55114

                Plaintiff-Appellant,            D.C. No. 2:20-cv-06975-MWF-JPR

 v.
                                                MEMORANDUM*
LOUIS DeJOY, Postmaster General; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Central District of California
                 Michael W. Fitzgerald, District Judge, Presiding

                           Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Ronald Livingston appeals pro se from the district court’s judgment

dismissing his action arising out of an Equal Employment Opportunity

Commission hearing. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a sua sponte dismissal for lack of subject matter jurisdiction. Scholastic Ent.,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Inc. v. Fox Ent. Grp., Inc., 336 F.3d 982, 985 (9th Cir. 2003). We affirm.

      The district court properly dismissed Livingston’s action without prejudice

because Livingston failed to allege a federal question or complete diversity of

citizenship in his complaint. See 28 U.S.C §§ 1331, 1332; Rivet v. Regions Bank

of La., 522 U.S. 470, 475 (1998) (to establish jurisdiction under § 1331, a federal

question must be “presented on the face of the plaintiff’s properly pleaded

complaint” (citation and internal quotation marks omitted)); Caterpillar Inc. v.

Lewis, 519 U.S. 61, 68 (1996) (§ 1332 applies only when “the citizenship of each

plaintiff is diverse from the citizenship of each defendant”). Contrary to

Livingston’s contention, the district court did not have subject matter jurisdiction

pursuant to United States Postal Service Publication 133.

      The district court did not err in declining to grant Livingston’s motions for

default judgment because the district court had determined that it lacked subject

matter jurisdiction over the action. See Speiser, Krause & Madole v. Ortiz, 271

F.3d 884, 886 (9th Cir. 2001) (standard of review); Tuli v. Republic of Iraq (In re

Tuli), 172 F.3d 707, 712 (9th Cir. 1999) (explaining that a district court has an

affirmative duty to determine whether it has subject matter jurisdiction prior to

entering default judgment, whether or not the party against whom default judgment

is sought has appeared).

      Livingston’s motion to continue to use the mailing process (Docket Entry


                                          2                                    21-55114
No. 5) is granted.

      AFFIRMED.




                     3   21-55114